         Case 1:16-cv-01724-RC Document 115 Filed 06/20/19 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



WILDEARTH GUARDIANS and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,
                                                Case No. 1:16-cv-01724-RC
             Plaintiffs,

    v.

DAVID BERNHARDT, et al.,

             Federal Defendants,

    and

STATE OF WYOMING, STATE OF UTAH,
et al.,

             Intervenor Defendants.



WYOMING AND UTAH’S OPPOSITION TO PLAINTIFFS’ MOTION TO
        ENFORCE MARCH 19, 2019 REMAND ORDER
        Case 1:16-cv-01724-RC Document 115 Filed 06/20/19 Page 2 of 4



      On June 7, 2019, Plaintiffs moved this Court to “enforce” its March 19, 2019

Remand Order (ECF_109). In that Order, this Court found that the Bureau of Land

Management failed to comply with the National Environmental Policy Act (NEPA)

prior to issuing oil and gas leases in Wyoming. (ECF_99). Accordingly, this Court

remanded the matter to the Bureau so that the agency could “satisfy its NEPA

obligations.” (ECF_99 at 60). The Bureau has now completed that NEPA analysis.

(ECF_114). Accordingly, the deficiencies identified by the Court have been

remedied, and the Court has no further claims before it.

      Should Plaintiffs wish to challenge the sufficiency of the Bureau’s NEPA

analysis, they must challenge it in a civil action. (ECF_114) (“the new decision and

analysis cannot be disturbed unless and until Plaintiffs successfully challenge them

in a civil action”); 5 U.S.C. § 704. They have not done so. Absent such action, there

are no further steps for this Court to take before dismissing the case. (See ECF_114).

And, in any event, Plaintiffs have not made the requisite showing to justify the

injunctive relief that they seek. (ECF_114) (citing Winter v. Nat. Res. Def. Council,

555 U.S. 7, 22 (2008)). Accordingly, Wyoming and Utah respectfully request that

this Court deny Plaintiffs’ motion.




                                          1
       Case 1:16-cv-01724-RC Document 115 Filed 06/20/19 Page 3 of 4



SUBMITTED this 20th day of June, 2019.

                                  /s/ Erik Petersen
                                  James Kaste
                                  Deputy Attorney General
                                  Erik E. Petersen*
                                  Senior Assistant Attorney General
                                  Wyoming Attorney General’s Office
                                  2320 Capitol Avenue
                                  Cheyenne, WY 82002
                                  Telephone: 307-777-6946
                                  Facsimile: 307-777-3542
                                  james.kaste@wyo.gov
                                  erik.petersen@wyo.gov
                                  *Counsel of Record

                                  Counsel for State of Wyoming


                                  /s/ Anthony L. Rampton (with permission)
                                  Anthony L. Rampton *
                                  Kathy A.F. Davis
                                  Assistant Attorney General
                                  David Halverson
                                  Special Assistant Attorney General
                                  5110 State Office Building
                                  Salt Lake City, UT 84114-2477
                                  801-537-9801
                                  arampton@utah.gov
                                  kathydavis@utah.gov
                                  dhalverson@utah.gov
                                  *Counsel of Record

                                  Counsel for the State of Utah




                                     2
        Case 1:16-cv-01724-RC Document 115 Filed 06/20/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of June, 2019, the foregoing pleading was
served by the Clerk of the U.S. District Court of Columbia through the Court’s
CM/ECF system, which will send notification of such filing to other participants in
this case.


                                              /s/ Erik Petersen
                                              Wyoming Attorney General’s Office




                                          3
